Citation Nr: 0534020	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's request to 
reopen his claim for service connection for a seizure.  

The Board of Veterans' Appeals (Board) in an October 2004 
decision reopened the claim for service connection for a 
seizure disorder.  The Board remanded the claim for 
additional development.  The development ordered has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records in August 1965 document that the 
veteran had an attack of unconsciousness, confusion and 
disorientation which resulted in his being admitted to the 
hospital for observation of a possible seizure disorder.  

2.  The veteran has testified that since his separation from 
the service he continued to have seizures.  

3.  The veteran's private neurologist stated in January 2004 
the veteran had a chronic seizure disorder which began in 
service.  


CONCLUSION OF LAW

A seizure disorder was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  No further 
discussion is required, as the decision below grants the 
benefits sought.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).  

Factual Background and Analysis.  Records from Fitzsimmons 
General Hospital reveal the veteran was hospitalized in 
August 1965 after experiencing an attack of unconsciousness 
associated with thrashing and tongue biting.  The veteran had 
been in the Republic of Vietnam and after his roommate 
observed what looked like a grand mal seizure he was 
evacuated.  The veteran had been drinking, but not to excess.  
After a period of observation and evaluation found no 
abnormality it was felt the veteran should be separated 
through routine administrative channels as the time for the 
veteran's separation from the service was approaching.  

The veteran has consistently reported that he continued to 
have seizures after his separation from the service.  He 
submitted a December 2002 statement from his brother-in-law.  
He recalled that the veteran's wife called one morning in 
November 1965 and asked his wife to come and stay with her 
because the veteran had had a seizure.  A year later he 
witnessed the veteran have a seizure.  The veteran woke them 
up one night.  He was very confused, incoherent and could not 
speak plainly.  It lasted about 20 to 30 minutes.  

The United States Court of Appeals for Veterans Claims has 
held that notwithstanding the appellant's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  

In an effort to assist the veteran, the Board requested a 
medical examination and opinion.  In May 2005, a VA physician 
stated the information available was inadequate.  She stated 
that she could only speculate as to whether the incident in 
service was related to the current seizure disorder.  

The claims folder contains the records from the veteran's 
private neurologist, Dr. K.  A July 1979 record of a 
neurology consult indicates the veteran reported having 
seizures since 1965.  The diagnostic impression was the 
veteran had nocturnal grand mal seizures.  

In January 2004, the veteran discussed with Dr. K. the 
allegations that the seizure in service was alcohol related.  
Dr. K. indicated that although he could not say yes or no to 
a certainty, the seizures would not have continued over a 
period of time.  Alcohol withdrawal seizures occur at the 
time of withdrawal but do not develop into a chronic seizure 
disorder.  It noted they were also saying that the seizure in 
service was different from the current seizures, which Dr. K. 
says was not correct.  He stated the veteran had a chronic 
seizure disorder.  

The Board has concluded the evidence demonstrates the veteran 
had a seizure in service, lay statements demonstrate the 
veteran continued to have seizures after his separation from 
the service, and the veteran's neurologist has diagnosed a 
chronic seizure disorder, that can not be differentiated from 
the seizure in service.  The evidence supports the grant of 
service connection for a seizure disorder.  


ORDER

Service connection for a seizure disorder is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


